DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.  In the event that the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status.
New Claim Directed to Unelected Species 
New claim 66 is directed to a method that utilizes a “combination binder” species.  This species is independent or distinct from the elected species of a “thermosetting binder” because a “combination binder” species and the elected “thermosetting binder” species would exhibit mutually exclusive characteristics.  The species restriction of the “binder” component was made in the Office Action dated December 8, 2017, and applicant elected the “thermosetting binder” species in the reply dated February 8, 2018.
Since applicant has received an action on the merits for the elected species of a “thermosetting binder,” claim 66, drawn to an unelected species, is withdrawn from consideration as being directed to a non-elected species.  See 37 CFR 1.142(b); MPEP § 821.03.
Claim Rejections – 35 U.S.C. § 103
The following is a quotation of pre-AIA  35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office Action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims under pre-AIA  35 U.S.C. § 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the 
Claims 31-33, 35, 36, 38-44, 56, 57, and 67 are rejected under 35 U.S.C. § 103 as being unpatentable over US 2010/0066121 (“Gross”).
Considering Claim 31: Gross teaches a composite fibrous pad with acoustical and thermal insulating properties.  (Gross, ¶ 0016; Abstract).  Gross teaches that one embodiment of this pad is made from two layers: an airlaid pad 10 and a heavy layer 12 applied on one side of the pad.  (Id. Figure 5; ¶¶ 0081, 0123).  This embodiment is illustrated by Gross in Figure 5, which is reproduced below.

    PNG
    media_image1.png
    112
    702
    media_image1.png
    Greyscale

	Gross teaches that the airlaid pad 10 is made from a fibrous mass held together with a binder.  (Id. ¶ 0017).  Gross teaches that the fibrous mass of the airlaid pad 10 may include “Unbleached Kraft wrapping paper,” a cardboard made from “unbleached kraft paper,” or a “textile.”  (Id. ¶¶ 0181, 0203, 0114, 0116).  The airlaid pad 10 of Gross reads on the “supporting layer” of claim 31.
	Gross teaches that the heavy layer 12 is made from a dense filler dispersed in a polymeric binder.  (Id. ¶ 0122).  Gross teaches that the dense filler may be wood powder.  (Id. ¶ 0123).  The wood powder of Gross reads on the “fibres” of claim 31.  The polymeric binder of Gross reads on the “binder” of claim 31.  The mixture of the wood powder and polymeric binder of Gross reads on the “powder mix” of claim 31.
	Gross teaches that the heavy layer 12 is applied to the airlaid pad 10 by: (1) “lay[ing] down a solid layer of powder” over the airlaid pad 10; and (2) spraying a latex binder “in an amount sufficient to bond or fix the powder layer to the [airlaid pad 10].”  (Id. ¶¶ 0126, 0146).  The “laying down” step of Gross reads on the “applying” step of claim 31.  The “spraying” step of Gross reads on the “permanently connecting . . . by applying moisture” step of claim 31.
In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); see MPEP § 2144.04(IV).  Gross is analogous art because it is directed to the same field of endeavor as the claimed invention, namely methods of manufacturing layers.  Both the present claims and Gross require that binder, fibers, and moisture (i.e., water) be applied on a surface.  The difference between the present claims and Gross is that the present claims require that the binder and fibers be combined (in a powder mix) before application to the surface and incorporation of moisture while Gross teaches that the binder and moisture are combined (in a latex binder) before the fibers are incorporated on the surface.  This difference amounts, in the examiner’s view, to performing the same steps in a different order to achieve a substantially similar outcome.  It would have been obvious to a person having ordinary skill in the art before the time of the invention to have mixed the polymeric binder of Gross with the dense filler of Gross prior to applying it to the airlaid pad 10 and spraying with water, and the motivation to have done so would have been that a person having ordinary skill in the art would have expected the resulting process to function substantially similarly as the process taught expressly by the reference.
Considering Claims 32 and 33: Gross teaches that the fibrous mass of the airlaid pad 10 may include “Unbleached Kraft wrapping paper” or a cardboard made from “unbleached kraft paper.”  (Gross, ¶¶ 0181, 0203).  Gross teaches that the fibrous mass is impregnated with a binder.  (Id. ¶ 0135).
Considering Claim 35: Gross teaches that the fibrous mass of the airlaid pad 10 may include “Unbleached Kraft wrapping paper,” a cardboard made from “unbleached kraft paper,” or a “textile.”  (Gross, ¶¶ 0181, 0203, 0114, 0116).
Considering Claim 36: Gross suggests that the polymeric binder of heavy layer 12 may contain a thermosetting material.  (Gross, ¶¶ 0118, 0124).
Considering Claim 38: Gross teaches that the composite fibrous pad is dried in an oven.  (Gross, ¶ 0158).
Considering Claims 39, 41, and 56: Gross teaches that the composite fibrous pad is cured in an oven.  (Gross, ¶ 0158).  Prior to this curing step, the layers of Gross are uncured.
Considering Claims 40 and 57: Gross teaches that the composite fibrous pad may be molded by heat and pressure into a shape which is retained.  (Gross, ¶ 0036).  One of ordinary skill would reasonably understand that a material that can be shaped in such a way to be flexible.  Gross also teaches that the final product is “rolled.”   (Id. ¶ 0158).  One of ordinary skill would understand that a material that can be “rolled” is a flexible material.
Considering Claims 42 and 43: Gross teaches that the composite fibrous pad is bonded to a substrate using an adhesive layer.  (Gross, ¶ 0167).  The substrate of Gross reads on the “core” of claim 42.  The adhesive layer of Gross reads on the “adhesive” of claim 43.
Considering Claim 44: Gross teaches that the dense filler is wood powder.  (Gross      ¶ 0123).  The wood powder of Gross reads on the “wood fibres” of claim 44.
Considering Claim 67: Gross teaches spraying a latex binder “in an amount sufficient to bond or fix the powder layer to the [airlaid pad 10].”  (Gross, ¶¶ 0126, 0146).  Such spraying would necessarily define a “pattern” of sprayed moisture.  Claim 67 does not require any particular “pattern” for the moisture.
Claims 47-50 are rejected under 35 U.S.C. § 103 as being unpatentable over  WO 2009/065769 (“Pervan”).
Considering Claim 47: Pervan teaches a surface layer 5.  (Pervan, 22, 15-16; Figure 1c).  The components of the surface layer 5 are (1) a wear layer 13 of paper impregnated with melamine resin and aluminum oxide particles 12; and (2) a decorative layer 10 of paper impregnated with melamine resin placed under the wear layer 13.  (Id.).  The surface layer 5 of Pervan is shown in Figure 1c of Pervan, reproduced below.

    PNG
    media_image2.png
    335
    351
    media_image2.png
    Greyscale

Pervan further teaches that water may be sprayed over fibers present in the surface layer to “stabilize” the surface layer.  (Id. 36, 26-27).  Pervan further teaches that the surface layer is laminated to a fiber-based core 6 that may be HDF.  (Id. 22, 15-16; Figure 1c).
The aluminum oxide particles 12 in the wear layer 13 of Pervan read on the uncured particles of claim 47.  The melamine impregnated paper decorative layer 10 of Pervan reads on the supporting layer of claim 47.  Placing the wear layer 13 on top of the decorative layer 10 would to achieve the laminate structure depicted in Figure 1c of Pervan would necessarily entail “applying” the aluminum oxide particles 12 to the decorative layer 10 because the aluminum oxide particles are embedded in the wear layer 13.
Lamination of the surface layer 5 to the fiber based core 6 of Pervan reads on the “attaching the layer” step of claim 47, and the HDF of Pervan reads on the wood-based core of claim 47.  (Id. 22, 15-16; Figure 1c).
The example product described by Pervan at page 22 and in Figure 1c is not expressly made using a step of applying moisture.  However, the spraying of water taught by Pervan at page 36, lines 26-27, reads on the “applying moisture” step of claim 47.  Pervan is analogous art because it is directed to the same field of endeavor as the claimed invention, namely layers containing wood-based cores.  It would have been obvious to one of ordinary skill in the art before the time of the claimed invention to have sprayed water on the surface layer before connecting it to the core, and the motivation to have done so would have been, as suggested by Pervan, to “stabilize” the surface Id. 36, 26-27).  With respect to the “connected together” and “permanently connected to the supporting layer” language of the claim, the examiner considers this taught by Pervan.  Specifically, the aluminum oxide particles of Pervan are connected together because they are integrated into the wear layer 13.  The aluminum oxide particles of Pervan are also permanently connected to the decorative layer 10 because they are part of the final product in which the surface layer is laminated to the fiber based core 6.
Considering Claims 48-50: Pervan teaches that a melamine resin (i.e., a thermosetting binder) is present together with the aluminum oxide particles in the wear layer 13.  (Pervan, 22, 15-16; Figure 1c).  Pervan further teaches that the surface layer contains wood fibers and melamine formaldehyde resin in addition to aluminum oxide particles.  (Id. 9, 1-3).
Claims 52-54 are rejected under 35 U.S.C. § 103 as being unpatentable over  US 2010/0066121 (“Gross”).
Considering Claim 52: Gross teaches a composite fibrous pad with acoustical and thermal insulating properties.  (Gross, ¶ 0016; Abstract).  Gross teaches that one embodiment of this pad is made from two layers: an airlaid pad 10 and a heavy layer 12 applied on one side of the pad.  (Id. Figure 5; ¶¶ 0081, 0123).  This embodiment is illustrated by Gross in Figure 5, which is reproduced below.

    PNG
    media_image1.png
    112
    702
    media_image1.png
    Greyscale

	Gross teaches that the airlaid pad 10 is made from a fibrous mass held together with a binder.  (Id. ¶ 0017).  Gross teaches that the fibrous mass of the airlaid pad 10 may include “Unbleached Kraft wrapping paper,” a cardboard made from “unbleached kraft paper,” or a “textile.”  (Id. ¶¶ 0181, 0203, 0114, 0116).  The airlaid pad 10 of Gross reads on the “supporting layer” of claim 52.
	Gross teaches that the heavy layer 12 is made from a dense filler dispersed in a polymeric binder.  (Id. ¶ 0122).  Gross teaches that the dense filler may be wood powder.  (Id. ¶ 0123).  Gross suggests that the polymeric binder of heavy layer 12 may Id. ¶¶ 0118, 0124).  The wood powder of Gross reads on the “fibres” of claim 52.  The polymeric binder of Gross reads on the “thermosetting binder” of claim 52.  The mixture of the wood powder and polymeric binder of Gross reads on the “powder mix” of claim 52.
	Gross teaches that the heavy layer 12 is applied to the airlaid pad 10 by: (1) “lay[ing] down a solid layer of powder” over the airlaid pad 10; and (2) spraying a latex binder “in an amount sufficient to bond or fix the powder layer to the [airlaid pad 10].”  (Id. ¶¶ 0126, 0146).  The “laying down” step of Gross reads on the “applying a powder mix” step of claim 52.  The “spraying” step of Gross reads on the “applying moisture” step of claim 52.
	Gross teaches that the composite fibrous pad is cured in an oven.  (Id. ¶ 0158). The curing step of Gross reads on the “curing” step of claim 52.
	Gross teaches that the composite fibrous pad is bonded to a substrate using an adhesive layer.  (Id. ¶ 0167).  The substrate of Gross reads on the “core” of claim 52.  The step of bonding the composite fibrous pad of Gross to the substrate of Gross reads on the “attaching” step of claim 52.
Gross does not appear to teach an example where the polymeric binder is premixed with the dense filler (e.g., wood powder) as part of the “solid layer of powder” described by Gross at ¶ 0126.  Accordingly, the examiner recognizes that Gross does not expressly teach the final “wherein” clause of claim 52.  Instead, Gross indicates that the polymeric binder is part of the latex binder that is sprayed onto the layer of powder.  This difference between the process taught by Gross and the claimed process amounts to a different ordering of the process steps.  However, the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); see MPEP § 2144.04(IV).  Gross is analogous art because it is directed to the same field of endeavor as the claimed invention, namely methods of manufacturing layers.  Both the present claims and Gross require that binder, fibers, and moisture (i.e., water) be applied on a surface.  The difference between the present claims and Gross is that the present claims require that the binder and fibers be combined (in a powder mix) before application to the surface and incorporation of moisture while Gross teaches that the 10 and spraying with water, and the motivation to have done so would have been that a person having ordinary skill in the art would have expected the resulting process to function substantially similarly as the process taught expressly by the reference.
Considering Claims 53 and 54: Gross teaches that the fibrous mass of the airlaid pad 10 may include “Unbleached Kraft wrapping paper” or a cardboard made from “unbleached kraft paper.”  (Gross, ¶¶ 0181, 0203).  Gross teaches the fibrous mass is impregnated with a binder.  (Id. ¶ 0135).
Claims 58-60 are rejected under 35 U.S.C. § 103 as being unpatentable over  US 2010/0066121 (“Gross”).
Considering Claim 58: Gross teaches a composite fibrous pad with acoustical and thermal insulating properties.  (Gross, ¶ 0016; Abstract).  Gross teaches that one embodiment of this pad is made from two layers: an airlaid pad 10 and a heavy layer 12 applied on one side of the pad.  (Id. Figure 5; ¶¶ 0081, 0123).  This embodiment is illustrated by Gross in Figure 5, which is reproduced below.

    PNG
    media_image1.png
    112
    702
    media_image1.png
    Greyscale

	Gross teaches that the airlaid pad 10 is made from a fibrous mass held together with a binder.  (Id.  ¶ 0017).  Gross teaches that the fibrous mass of the airlaid pad 10 may include “Unbleached Kraft wrapping paper,” a cardboard made from “unbleached kraft paper,” or a “textile.”  (Id. ¶¶ 0181, 0203, 0114, 0116).  The airlaid pad 10 of Gross reads on the “supporting layer” of claim 58.
	Gross teaches that the heavy layer 12 is made from a dense filler dispersed in a polymeric binder.  (Id. ¶ 0122).  Gross teaches that the dense filler may be wood Id. ¶ 0123).  The wood powder of Gross reads on the “fibres” of claim 58.  The polymeric binder of Gross reads on the “binder” of claim 58.  The mixture of the wood powder and polymeric binder of Gross reads on the “powder mix” of claim 58.
	Gross teaches that the heavy layer 12 is applied to the airlaid pad 10 by: (1) “lay[ing] down a solid layer of powder” over the airlaid pad 10; and (2) spraying a latex binder “in an amount sufficient to bond or fix the powder layer to the [airlaid pad 10].”  (Id. ¶¶ 0126, 0146).  The “laying down” step of Gross reads on the “applying a powder mix” step of claim 58.  The “spraying” step of Gross reads on the “applying moisture” step of claim 58.
	Gross teaches that the fibers of the composite fibrous pad are “bonded by passage through an oven set to a temperature high enough to fuse the included thermoplastic or other binding materials.”  (Id. ¶ 0158).  Gross goes on to state that “[s]econdary binding from the drying or curing of a latex spray or foam application may occur in the same oven.”  (Id.).  Gross’s use of the word “or” in this passage suggests that the Gross envisions an alternative where the heat of the oven does not cure the latex resin.  Such heating without curing reads on the “applying heat . . . below the curing temperature” step of claim 58.  Gross teaches that the final product is “rolled.”   (Id.).  One of ordinary skill would reasonably understand that a material that can be “rolled” is a flexible material.
Gross does not appear to teach an example where the polymeric binder is premixed with the dense filler (e.g., wood powder) as part of the “solid layer of powder” described by Gross at ¶ 0126.  Accordingly, the examiner recognizes that Gross does not expressly teach the final “wherein” clause of claim 58.  Instead, Gross indicates that the polymeric binder is part of the latex binder that is sprayed onto the layer of powder.  This difference between the process taught by Gross and the claimed process amounts to a different ordering of the process steps.  However, the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); see MPEP § 2144.04(IV).  Gross is analogous art because it is directed to the same field of endeavor as the claimed invention, namely methods of manufacturing layers.  Both the present claims and Gross require that binder, fibers, and moisture (i.e., water) be applied on a 10 and spraying with water, and the motivation to have done so would have been that a person having ordinary skill in the art would have expected the resulting process to function substantially similarly as the process taught expressly by the reference.
Considering Claim 59: Gross teaches that the dense filler is wood powder.  (Gross,      ¶ 0123).  The wood powder of Gross reads on the “wood fibres” of claim 59.
Considering Claim 60: Gross suggests that the polymeric binder of heavy layer 12 may contain a thermosetting material.  (Gross, ¶¶ 0118, 0124).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim or claims because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. § 1.321(c) or (d) may be used to overcome an actual or provisional rejection based on nonstatutory 
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 31-33, 35, 36, 38-41, 44, 56, 57, and 67 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 9,352,499.  Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Considering Claim 31: Claim 1 of the ’499 patent teaches a method of manufacturing a layer by applying a mixture of fibers and a binder onto a web (i.e., supporting layer).  It appears that claim 1 directly suggests that the fibers and binder are mixed prior to their application to the web.  Claim 4 of the ’499 patent teaches applying moisture to the mixture of fibers and binder to connect the powder mix together.  These two steps taught by the claims of the ’499 patent read on the steps of present claim 31.
Considering Claims 32, 33, 35, 36, 38-41, 44, 56, 57, and 67: The limitations of present claims 32, 33, 35, 36, 38-41, 44, 56, 57, and 67, which depend from present claim 31, are substantially taught by the claims of the ’499 patent.
Response to Arguments
Applicant’s arguments in the remarks dated June 18, 2021, have been fully considered, and the examiner responds as follows.
A) At pages 10-12 of the remarks, applicant argues that the obviousness rejection of claim 31 over Gross should be withdrawn because the process taught by Gross of spraying a latex binder onto a fibers would not give rise to a layer substantially similar to the layer produced by the process of claim 31.  Applicant suggests that the process of Gross would give rise to a layer with a higher amount of binder and moisture at the upper portion of the layer.  While the explanation that applicant gives for this appears reasonable enough on its face, the examiner is not persuaded that the obviousness rejection should be withdrawn for two reasons.  
First, the explanation provided by applicant appears to go beyond what Gross expressly teaches, and it also appears to be reasonable to interpret Gross as teaching a layer where the binder does penetrate the fibers.  Moreover, the factual opinion on the teachings of Gross presented in the remarks is not the sort of opinion given weight by the examiner.  The arguments of counsel cannot take the place of evidence in the record.  In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); see MPEP § 2145(I).
Second, the claim language of claim 31 does not appear require that there be a uniform dispersion of fibers and binder in the layer produced by the claimed method, as suggested by applicant in the remarks.  It appear that the claim language would also encompass a method of making a layer having a non-uniform distribution of fibers and binder.
B) At page 13 of the remarks, applicant argues that the rejection of claim 47 over Pervan should be withdrawn because Pervan does not teach uncured particles.  This argument has been fully considered but is not found to be persuasive.  Pervan teaching aluminum oxide particles in a wear layer, and these particles read on the uncured particles of claim 47.  In the rejection of claim 47 in the prior Office Action, the examiner in one instance incorrectly referred to Pervan as teaching “aluminum particles 12” rather than “aluminum oxide particles 12.”  However, Pervan clearly teaches “aluminum oxide” particles in the impregnated paper wear layer and this teaching of Pervan was identified 
C) On pages 14 and 15, applicant argues that new dependent claims 66 and 67 are patentable over the prior art of record.  These arguments have been fully considered but are not found to be persuasive.  Claim 66 is deemed withdrawn because it is not directed to the elected thermosetting binder species, as described above.  Claim 67 is rejected as obvious over Gross for the reason given above in the rejection of the claims.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E. Hill whose telephone number is 571-270-1485 and whose fax number is 571-270-2485.  The examiner can normally be reached on Monday through Friday at 9:00 am through 5:00 pm Eastern Standard Time. 
Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant may contact the examiner by telephone or use the USPTO Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached at 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/ pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS E HILL/Primary Examiner, Art Unit 1767